UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA, “IN J
Plaintiff, : Criminal No. 16-407 (JEL).

vs. : ORDER

NATHAN B. MONTGOMERY

Defendant.

 

THIS MATTER having been brought before the Court on application of Brian J. Neary,
Esq., and Matthew J. Lombard, counsel for the Defendant, Nathan B. Montgomery to delay the
surrender date until July 31, 2019, 2019;

AND with the United States, (Nicholas Grippo, Assistant US Attorney, appearing)

consenting to this request;

AND for good cause TP.
IT IS ON THIS i / ay of June, 2019,
ORDERED that the defendant, Nathan Montgomery be granted an extension of his

surrender date from June 28, 2019 until July 31, 2019.

DATED: June eR 2019 W020. \ic_p/

ohn Michael) Yez
udge

 

United States District
